Citation Nr: 1739188	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-28 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for actinic keratosis, to include as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 10 percent for psoriasis of the groin. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1966 to March 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a December 2015 rating decision by the VA Appeals Management Office (AMO). 

This case was previously before the Board in June 2015, at which point, the issue of entitlement to service connection for fungus of the groin was reopened and subsequently remanded, along with the claim of entitlement to service connection for actinic keratosis, for further development.  The issue of entitlement to service connection for psoriasis of the groin was granted by a December 2015 rating decision with an initial 10 percent evaluation.  The Veteran later filed a timely notice of disagreement with the rating, and a statement of the case was issued.  Both appeals have now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran's actinic keratosis is etiologically related to sun exposure sustained in active service. 

2.  The Veteran's psoriasis does not affect 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas; and, does not require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for treatment. 


CONCLUSIONS OF LAW

1.  Actinic keratosis was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial rating in excess of 10 percent for psoriasis have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Actinic Keratosis

The Veteran's personnel records establish that the Veteran served active duty assignments in the Republic of Vietnam (RVN) and Fort Bragg, North Carolina.  The Veteran's military occupational specialty (MOS) was a machine operator, and as a result, he spent countless hours in the sun and outdoors at both duty stations.  The Veteran's service treatment records (STRs) indicated that the Veteran was treated for tinea cruris in October 1966.  Further, on his separation examination in February 1969, the Veteran indicated that he did have a skin disorder. 

In August 2001, the Veteran was treated at a VA hospital medical center for a skin lesion on his right cheek, which was about 2 centimeters wide and red.  In November 2001, the Veteran underwent a facial skin survey which revealed a 1.5 x 1.5 patch of skin which in his preauricular area which was scaly and hyperkeratotic.  In July 2002, VA treatment notes indicated that the Veteran was treated for actinic keratosis, which manifested as a lesion in his left earlobe and right cheek.  At a September 2008 VA examination, the Veteran reported intermittent lesions which appeared as red, itchy, and irritated skin which were aggravated by heat.  In November 2010, VA treatment notes indicated that the Veteran reported with numerous skin lesions and scaly patches on his face.  The treatment provider recommended cryotherapy due to the Veteran's severely photodamaged skin.  The examiner indicated that it was difficult to definitively state whether his skin problems were related to service. 

At an October 2015 VA examination, the examiner confirmed the Veteran's diagnosis of actinic keratosis.  At that time, the Veteran reported that he first started getting boils on his face while serving in the Republic of Vietnam and that after attempting to pop them, they resulted in crusty patches on his forehead and his head.  He reported that the symptoms have continued intermittently since that time.  The examiner opined that the Veteran's claimed disability was less likely than not incurred in or caused by the claimed in-service event or injury as actinic keratosis was not a disability presumed to be related to exposure to herbicides.  However, the examiner noted actinic keratosis was caused by frequent or intense exposure to ultraviolet rays from the sun and that the Veteran would have had such exposure while serving in the Republic of Vietnam and at Fort Bragg.  The examiner went on to note that the Veteran also would have sustained sun exposure while working on a farm after his separation from active service.

From the record, it is clear that the Veteran has been treated over the years for intermittent or recurrent lesions diagnosed as actinic keratosis.  The Board is aware that the examiner ultimately issued a negative opinion.  Nevertheless, that negative opinion seems to be solely based on a presumptive basis as a claim for service connection as due to herbicide exposure.  The examiner also identifies the cause of actinic keratosis as extreme exposure to sunlight and concedes that such exposure from the Veteran during service, as well as subsequent to service at his job on a farm.  

The Board notes that this does not preclude the Veteran's service as a contributing cause of the disability.  Service does not have to be the sole or predominate cause of the disability before service connection is granted.  Instead, the claim may be proven if the competent evidence of record establishes that it is a factor that resulted in the disability, and it need not be the principal cause of the disability.  38 C.F.R. § 3.303(a), (d).  

Therefore, the Board finds that the October 2015 VA examiner has provided a medical nexus between the Veteran's service and his current actinic keratosis.  The Board notes that there is no way to ascertain to an adequate degree of certainty which particular sun exposure was the cause of the Veteran's disability.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for actinic keratosis is at least in equipoise and as such, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for actinic keratosis is warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Psoriasis 

In December 2015, the RO granted service connection for psoriasis an assigned an initial rating of 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7816 (2016).  The Veteran appealed that decision and has asserted that he is entitled to a higher rating as his use or topical treatment constitutes systemic therapy, such as use of corticosteroids.   

Under Diagnostic Code 7816, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118 (2016).  The use of topical corticosteroid treatment, such as skin creams, does not constitute "systemic therapy" under 38 C.F.R. § 4.118.  Johnson v. Shulkin, No. 2016-2144, 2017 (Fed. Cir. July 14, 2017).  

During a September 2008 VA examination, the Veteran reported that he had developed jungle rot in RVN.  He reported having red, irritated and itchy skin intermittently, which was exacerbated by heat.  The Veteran further reported using topical ointment at night, about two weeks out of the month, and constantly over the preceding 12 months.  The examiner concluded that there was no rash present at the time of the Veteran's physical examination and diagnosed recurrent tinea cruris by history, no rash on examination.  The examiner concluded that since there was no rash on examination, not much could be offered in the way of current symptomatology or etiology.  

In June 2010, the Veteran underwent another VA examination and was again diagnosed with normal skin with a history of tinea cruris.  The examiner clarified that there was no rash on examination and less than 5 percent of the total body area was affected.  The examiner conceded that there was skin treatment in the preceding 12 months which required over the counter Miconazole cream, 2 percent, that was used once per day when a rash was present.  The Veteran reported last use as one week prior, for a time greater than 6 weeks.  The examiner clarified that the Veteran's treatment was neither a corticosteroid nor an immunosuppressive.  The examiner stated that there was no evidence in medical records that the Veteran has had a rash since 2005. 

In June 2012 and July 2013, medical treatment notes of record indicated that the Veteran received treatment for skin rashes and that erythematous and moist patches were found on his groin.  Treatment notes from September 2014 further indicated that the Veteran had developed psoriasis in his groin.  The Veteran reported that he applied steroid cream and that it was helping.  VA treatment notes from March 2015 revealed normal skin upon examination.

In an October 2015 VA examination, the examiner stated that the Veteran was diagnosed with psoriasis in 2013, and that he was prescribed Fluocinolone Acetonide topical solution and that it had been working well.  The Veteran reported applying it immediately after a flare-up and that the flare-up would consequently subside.  The examiner stated that the Veteran's skin disorder did not cause scarring or disfigurement, there were no benign or malignant neoplasms, no systemic manifestations, and that the Veteran was treated only with topical corticosteroids in the preceding 12 months, for 6 weeks or more, but not constantly.  The examiner stated that the Veteran's psoriasis affected 5-20 percent of total body area, and 0 percent of any exposed areas as it manifested solely in the bilateral groin area.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his psoriasis.  In this regard, the Board notes that the evidence does not show that 20 to 40 percent of his body is affected by psoriasis or that 20 to 40 percent of exposed areas are affected by psoriasis.  In fact, generally the Veteran's rash has not been found when examined.  On the occasion where a rash has been present on examination, no more than 20 percent of the body was affected and exposed areas were not affected at all as the rash was only noted to be present in the groin area.  Further, while the Board acknowledges that the Veteran has been noted to regularly use topical creams and ointments for treatment of his psoriasis, those treatments do not constitute systemic therapy such as corticosteroids or other immunosuppressive drugs.  Further, the Board acknowledges the Veteran's argument that the United States Court of Appeals for Veterans Claims found that topical treatment does constitute systemic therapy such as corticosteroids.  However, that decision was overturned by the United States Federal Circuit in Johnson v. Shulkin, No. 2016-2144, 2017 (Fed. Cir. July 14, 2017).  As such, mere topical treatment does not constitute use or corticosteroid.  Therefore, an initial rating in excess of 10 percent for psoriasis is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2016)

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to service connection for actinic keratosis is granted. 

Entitlement to an initial rating in excess of 10 percent for psoriasis is denied. 



______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


